UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1923


NORMAN GATEWOOD,

                    Plaintiff - Appellant,

             v.

JACKIE JEFFRIES, Director of Human Resources, Carolina Panthers; PORSCHA
PENN, Human Resources Assistant, Carolina Panthers; JERRY RICHARDSON,
Owner, Carolina Panthers; BONNIE CREIGHTON, Human Resources Assistant,
Carolina Panthers,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Max O. Cogburn, Jr., District Judge. (3:18-cv-00021-MOC-DCK)


Submitted: December 18, 2018                                Decided: December 20, 2018


Before AGEE, THACKER, and HARRIS, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Norman Gatewood, Appellant Pro Se.    Charles Evans Johnson, ROBINSON
BRADSHAW & HINSON, PA, Charlotte, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Norman Gatewood seeks to appeal the district court’s order granting Defendants’

motion to dismiss his civil complaint alleging that Gatewood was terminated from his

employment because of his race and color, in violation of Title VII of the Civil Rights

Act of 1964, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp. 2018). The district

court dismissed Gatewood’s action without prejudice and without the opportunity to

amend the complaint. This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949). Because it is possible that Gatewood could amend his complaint to cure the

defects identified by the district court, the court’s order is neither a final order nor an

appealable interlocutory or collateral order. See Goode v. Cent. Va. Legal Aid Soc’y, 807
F.3d 619, 623-25, 628-30 (4th Cir. 2015). Accordingly, we dismiss the appeal for lack of

jurisdiction and remand the case to the district court with instructions to allow Gatewood

to file an amended complaint. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                          DISMISSED AND REMANDED




                                            2